MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                          FILED
this Memorandum Decision shall not be                                 Aug 12 2016, 9:58 am

regarded as precedent or cited before any                                 CLERK
                                                                      Indiana Supreme Court
court except for the purpose of establishing                             Court of Appeals
                                                                           and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Gregory L. Fumarolo                                      Gregory F. Zoeller
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Amber Cochran,                                           August 12, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1512-CR-2218
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable John F. Surbeck,
Appellee-Plaintiff                                       Jr., Judge
                                                         Trial Court Cause No.
                                                         02D06-1504-F3-31



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1512-CR-2218 | August 12, 2016        Page 1 of 8
                                                Case Summary
[1]   Following a guilty plea, Amber Cochran appeals her eighteen-year sentence for

      two counts of level 3 felony neglect of a dependent. She argues that her

      sentence is inappropriate in light of the nature of the offenses and her character.

      Concluding that she has not met her burden to show that her sentence is

      inappropriate, we affirm.


                                    Fact and Procedural History 1
[2]   In January 2015, Cochran took her son C.R., who was born in March 2011, for

      a weekend visitation with his father. C.R.’s father noticed that C.R. was

      covered in bruises and that some of his hair had been pulled out. Cochran told

      C.R.’s father that the injuries were caused by building blocks falling on C.R.

      and that Michael Holloway, Cochran’s live-in boyfriend, had picked up C.R. by

      his hair.


[3]   C.R.’s father contacted the police to report C.R.’s injuries. A police officer

      came to the home and observed multiple bruises and injuries on C.R. The

      police officer contacted the Allen County Department of Child Services

      (“DCS”) to report the observations. The same evening, DCS sent a case

      manager to Cochran’s motel residence to check out her other son, J.S., who

      was born in December 2012. The case manager observed severe injuries on




      1
       The factual basis for Cochran’s guilty plea is brief and lacks detail. Cochran did not object to the accuracy
      of the presentence investigation report at her sentencing hearing and relied on that report, the probable cause
      affidavit, and other documents in drafting her appellate brief. We have done likewise.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1512-CR-2218 | August 12, 2016              Page 2 of 8
      J.S., and he was taken to the hospital for treatment. C.R. was also taken to the

      hospital for treatment.


[4]   In February 2015, Cochran and Holloway were interviewed by Detective

      Kenneth Johnson. Cochran and Holloway worked at the same gas station.

      During the day, Holloway would watch C.R. and J.S. while Cochran was at

      work, and Cochran would watch the children while Holloway worked at night.

      Holloway stated that C.R. received his injuries when a tent collapsed on him on

      January 27, 2015. Holloway claimed that he was unaware that C.R. was

      injured or bruised and denied pulling his hair. Holloway stated that J.S.

      received his injuries when he fell down the steps. He stated that J.S. did not cry

      or appear injured and that he did not observe any injuries on J.S. until January

      30, 2015. Holloway did not take C.R. or J.S. to the hospital for medical

      treatment.


[5]   Cochran claimed that she was unaware of the scrapes and bruises on C.R. She

      also claimed that Holloway told her that the injuries were caused by a tent

      falling on C.R. Cochran also stated that C.R. and J.S. were very rough with

      each other. Cochran did not seek medical attention for C.R. or J.S.


[6]   Forensic interviewer Lorrie Bandor from the Dr. Bill Lewis Center for Children

      interviewed C.R., who said that he and J.S. got into “the medicine” and

      Holloway became angry. Appellant’s App. at 115. C.R. stated that Holloway

      put him upside down, pulled his hair out, and “whooped” him on the butt with

      a belt. Id. C.R. said that Cochran was present when this incident occurred and


      Court of Appeals of Indiana | Memorandum Decision 02A03-1512-CR-2218 | August 12, 2016   Page 3 of 8
      that she told Holloway not to pull his hair. C.R. said that Holloway did the

      same things to J.S., but that J.S. did not have any clothes on when Holloway

      “whooped” him. Id. C.R. said that he knew that J.S. was hurt because his hair

      and eyes were red. When J.S. was interviewed, he indicated that Holloway

      gave him “ouchies” on the top of his head, groin area, and right foot. Id.


[7]   The medical examinations revealed that C.R. had bruises on the right side of

      his face, a large hematoma on the back of his head, missing hair and bruises on

      the back of his head, and abrasions on the front and back of his body. J.S. had

      bruising around both eyes, a patch of hair missing from his scalp, bruising

      throughout his lower abdomen and just above the pubic area, and bruising

      throughout his body, including both arms, both legs, his neck, and his lower

      back. J.S. also suffered from anemia due to blood loss from the pulling out of

      his hair.


[8]   In April 2015, the State charged Cochran with two counts of level 3 felony

      neglect of a dependent. The charging informations alleged that Cochran,

      having the care of the children, knowingly or intentionally placed them in a

      situation endangering their lives or health, resulting in serious bodily injury to

      them. In September 2015, Cochran pled guilty to both counts without a plea

      agreement. The trial court sentenced Cochran to nine years of imprisonment on

      each count, with five years executed, four years suspended, and two years of

      supervised probation, and ordered that the sentences be served consecutively.

      Cochran now appeals.



      Court of Appeals of Indiana | Memorandum Decision 02A03-1512-CR-2218 | August 12, 2016   Page 4 of 8
                                      Discussion and Decision
[9]    Cochran invites this Court to reduce her sentence pursuant to Indiana Appellate

       Rule 7(B), which provides that we may revise a sentence authorized by statute

       if, after due consideration of the trial court’s decision, we find that the sentence

       “is inappropriate in light of the nature of the offense and the character of the

       offender.” The defendant bears the burden to persuade this Court that his or

       her sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

       2006). “When reviewing the appropriateness of a sentence under Rule 7(B), we

       may consider all aspects of the penal consequences imposed by the trial court in

       sentencing the defendant, including whether a portion of the sentence was

       suspended.” Weedman v. State, 21 N.E.3d 873, 894 (Ind. Ct. App. 2014), trans.

       denied (2015). “[W]hether we regard a sentence as appropriate at the end of the

       day turns on our sense of the culpability of the defendant, the severity of the

       crime, the damage done to others, and myriad other factors that come to light

       in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).

       “[A]ppellate review should focus on the forest—the aggregate sentence—rather

       than the trees—consecutive or concurrent, number of counts, or length of the

       sentence on any individual count.” Id. at 1225. “The question under Appellate

       Rule 7(B) is not whether another sentence is more appropriate; rather, the

       question is whether the sentence imposed is inappropriate. King v. State, 894
N.E.2d 265, 268 (Ind. Ct. App. 2008).


[10]   Regarding the nature of the offense, “the advisory sentence is the starting point

       the Legislature selected as appropriate for the crime committed.” Fuller v. State,

       Court of Appeals of Indiana | Memorandum Decision 02A03-1512-CR-2218 | August 12, 2016   Page 5 of 8
       9 N.E.3d 653, 657 (Ind. 2014). Cochran pled guilty to two counts of level 3

       felony neglect of a dependent. The sentencing range for a level 3 felony is

       between three and sixteen years, with an advisory sentence of nine years. Ind.

       Code § 35-50-2-5(b). Cochran received the advisory sentence of nine years of

       imprisonment for each conviction, with five years executed, four years

       suspended, and two years of supervised probation, and the trial court ordered

       the sentences to be served consecutively. To the extent Cochran argues that

       consecutive sentences are inappropriate here, we disagree: “[c]onsecutive

       sentences reflect the significance of multiple victims.” Pittman v. State, 885
N.E.2d 1246, 1259 (Ind. 2008).


[11]   Cochran contends that her sentence is inappropriate because her offenses were

       less heinous than Holloway’s, who was convicted of two counts of level 3

       felony battery and received a sentence of sixteen years with ten years executed

       and six years suspended. Cochran concedes that she placed her children in

       danger and deserves to be punished, but not more than Holloway because she

       believes that he is the one responsible for inflicting the injuries. The fact

       remains that Cochran had both a legal and a moral obligation to protect her

       young children from her boyfriend. She saw him inflict some of their injuries

       and then failed to seek medical attention for them. Cochran minimizes her

       complicity in the abuse and ignores the fact that she will not spend any more

       time in prison than Holloway will. The nature of Cochran’s offenses does not

       render her sentence inappropriate.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1512-CR-2218 | August 12, 2016   Page 6 of 8
[12]   Regarding her character, Cochran repeatedly attempted to avoid responsibility

       for the boys’ injuries by claiming that they were caused by falling building

       blocks or being rough with each other, although she was present during the

       abuse. The photographs of the boys’ injuries revealed that C.R. and J.S. were

       seriously injured and needed medical attention. Cochran chose to ignore the

       needs of her children, which demonstrates a troubling lack of concern.


[13]   Cochran also contends that her guilty plea reflects positively upon her character

       because she accepted responsibility for her actions without a plea agreement.

       We disagree. Cochran was charged in April and did not plead guilty until

       September. Although she pled guilty, Cochran believes that she was wrongfully

       accused because Holloway was responsible for the boys’ injuries. Cochran fails

       to realize that she is equally culpable because she failed to prevent or report the

       abuse. Also, Cochran never expressed remorse for the harm that came to the

       boys or for her failure to provide care, which indicates that her guilty plea was

       purely pragmatic.


[14]   Cochran points out that she has no criminal history other than misdemeanor

       convictions for marijuana and alcohol possession. Also, she contends that she

       was employed before and after the offenses, is at low risk to reoffend, and

       would have been acceptable for home detention. Although these factors are

       laudable, they do not override Cochran’s significant betrayal of trust and lack of

       remorse for her role in the abuse suffered by her young children. In sum,

       Cochran has not shown that the sentence imposed by the trial court is

       inappropriate, and therefore we affirm.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1512-CR-2218 | August 12, 2016   Page 7 of 8
[15]   Affirmed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1512-CR-2218 | August 12, 2016   Page 8 of 8